Citation Nr: 1025728	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  98-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degeneration cervical spine, C6-C7.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a pulmonary embolus claimed as due to VA treatment, 
surgery and hospitalization provided in June 2000 and July 2000.

3.  Entitlement to an increased initial evaluation in excess of 
30 percent for depression.

4.  Entitlement to an increased rating for arthritis of the right 
(major) shoulder, status post acromioclavicular separation, in 
excess of 10 percent prior to April 23, 1999, in excess of 20 
percent from April 23, 1999 through June 20, 2004, and in excess 
of 40 percent from June 21, 2004.

5.  Entitlement to an effective date prior to May 30, 2001, for 
the grant of service connection for a depressive disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to January 
1980.

By a rating decision issued in May 1998, the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO) denied a claim for an evaluation in excess of 10 percent for 
right shoulder disability, and the Veteran disagreed.  The RO's 
subsequent denial of a rating in excess of 20 percent initially 
came before the Board of Veterans' Appeals (Board) on appeal in 
August 2000, and the Board Remanded the claim.  During the course 
of the Remand, the RO increased the evaluation for right shoulder 
disability to 40 percent, effective from June 21, 2004.  The 
Board remanded the appeal for an evaluation in excess of 40 
percent for arthritis of the right shoulder status post 
acromioclavicular separation in January 2006.  In April 2009, the 
Board again demanded that claim.  

In January 2006, the Board, in pertinent part, denied entitlement 
to disability compensation under 38 U.S.C.A. § 1151 for residuals 
of pulmonary embolus.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims.  In December 
2008, the parties submitted a Joint Motion for Remand which 
requested that the Court vacate the Board's January 11, 2006 
decision denying compensation under 38 U.S.C.A. § 1151.  In 
January 2008, the Court granted that motion.  The Board Remanded 
the claim in April 2009.

By a rating decision issued in February 2008, the RO granted a 
claim for service connection for depression and assigned a 30 
percent evaluation effective in May 2001.  In April 2008, the 
Veteran sought an increased initial evaluation for depression.  
The Veteran also disagreed with the denial of service connection 
for degeneration cervical spine, C6-C7.  Following issuance of a 
statement of the case (SOC) in July 2009, the Veteran submitted a 
timely substantive appeal as to those claims.  

The RO issued a supplemental statement of the case (SSOC) in 
January 2010 which addressed a claim for an effective date 
earlier than May 30, 2001, for the grant of service connection 
for depressive disorder.  That issue has been certified to the 
Board as appealed, and the record does not disclose that this 
issue has been withdrawn from appeal.  Therefore, even though 
this issue was not addressed in the attorney's most recent 
submissions on behalf of the Veteran, it appears to the Board 
that the issue remains on appeal.

For the procedural reasons discussed above, the Board finds that 
the issues on appeal are more accurately set forth as described 
on the title page of this decision.  

The Veteran requested a hearing before the Board, and the 
requested hearing was conducted in 2005.  The Board Member who 
conducted that hearing is no longer employed by the Board.  The 
Veteran and his attorney were advised, in February 2009, that the 
Veteran was entitled to another hearing.  In August 2009, the 
Veteran declined his right to another hearing before the Board.  
The Veteran has been afforded his right to a hearing, and 
appellate review may proceed.  

The Board also notes that the Veteran testified at a personal 
hearing at the RO in February 2004.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of a pulmonary embolus, claimed as due to VA 
treatment, surgery and hospitalization provided in June 2000 and 
July 2000, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2005 rating decision in which the RO denied a 
request to reopen a claim for service connection for a cervical 
spine disorder became final one year later, in the absence of 
timely disagreement or appeal.  

2.  The Veteran has not identified evidence relating to onset or 
etiology of a cervical spine disorder that was not considered in 
the January 2005 final rating decision, and treatment records 
from 2007 through 2010 which discuss treatment and diagnoses of 
cervical spine disorder but do not provide opinion as to onset, 
etiology, or other link between a cervical spine disorder and the 
Veteran's service do not raise a reasonable possibility of 
substantiating the claim for service connection.  

3.  Prior to March 21, 2002, the Veteran's service-connected 
depression was manifested by anxiety, decreased concentration, 
forgetfulness, erratic energy, and mild depression, but not by 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, or 
impaired abstract thinking, and Global Assessment of Functioning 
(GAF) scores were from 55 to 60.  

4.  From March 21, 2002 through August 14, 2005, the Veteran's 
service-connected depression was manifested by anxiety, decreased 
concentration, forgetfulness, erratic energy, and mild 
depression, but not by circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in understanding 
complex commands, inability to care for himself independently, or 
by impaired abstract thinking; GAF scores below 55 were 
frequently assigned.


5.  From August 15, 2005, the Veteran's service-connected 
depression is manifested by decreased frequency of medical 
treatment, by objective indicators of increased functioning in 
the community, by objective indicators of independent 
functioning, and by subjective reports of anxiety, depression, 
and frustration, but not by objective evidence of circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, difficulty 
in understanding complex commands, or impaired abstract thinking, 
and the assigned GAF scores have primarily been reported as 55 or 
above.  

6.  It is appropriate to evaluate the Veteran's right shoulder 
disability under Diagnostic Code 5201, which provides a minimum 
20 percent evaluation, during the pendency of this appeal.

7.  The Veteran was able to use his right upper extremity to mid-
shoulder level and above prior to June 21, 2004, including with 
consideration of pain; from June 21, 2004 through July 7, 2009, 
the Veteran's use of the right upper extremity was sometimes 
limited to 25 degrees or less from the side in some planes of 
motion.

8.  The Veteran's service-connected right shoulder disability 
does not result in an unusual disability picture.  

9.  The Veteran did not submit a formal or informal claim for 
service connection for depression prior to May 30, 2001.


CONCLUSIONS OF LAW

1.  A January 2005 RO decision that denied a request to reopen a 
claim for service connection for a cervical spine disorder is 
final, and new and material evidence has not been received to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).

2.  Criteria for an increased initial disability evaluation in 
excess of 30 percent for depression are not met prior to March 
21, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9435 
(2009).

3.  Criteria for an increased initial disability evaluation from 
30 percent to 50 percent for depression are met from March 21, 
2002 through August 15, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.125, 4.130, 
Diagnostic Code 9435 (2009).

4.  Criteria for an initial disability evaluation in excess of 30 
percent for depression are not met from August 15, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9435 (2009).

5.  The criteria for an increased evaluation from 10 percent to 
20 percent for arthritis of the right shoulder, status post 
acromioclavicular separation, are met prior to April 23, 1999.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2009).

6.  The criteria for an increased evaluation in excess of 20 
percent for arthritis, right (major) shoulder, status-post 
acromioclavicular separation, the maximum schedular evaluation 
for limitation of shoulder motion, are not met prior to June 21, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5200-5203 (2009).

7.  The criteria for an increased evaluation in excess of 40 
percent for arthritis, right (major) shoulder, status-post 
acromioclavicular separation, the maximum schedular evaluation 
for limitation of shoulder motion, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200-5203 (2009).

8.  No criterion for an effective date prior to May 30, 2001, for 
the grant of service connection for a depressive disorder has 
been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has submitted new and material 
evidence to support a request to reopen a claim of entitlement to 
service connection for the claimed cervical spine disorder, and 
that he is entitled to higher staged ratings or earlier effective 
dates for the awards for his service-connected disabilities.  
Before assessing the merits of the appeal, VA's duties to the 
claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran submitted a request to reopen a claim for service 
connection for degeneration, cervical spine (claimed as C5, C6, 
C7, cervical spine) in April 2008.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that had been found 
insufficient in the previous denial.

The RO issued a June 2008 letter advising the Veteran that the 
claim for service connection for a cervical spine disorder had 
last been denied in 2005 and that new and material was required 
to reopen the claim.  The letter did not precisely specifically 
explain that the 2005 denial of the claim was a denial of a 
request to reopen a claim for service connection for a cervical 
spine.  The letter accurately explained that the claim was 
previously denied because the evidence did not establish that the 
Veteran's cervical spine disorder was related to military service 
or a service-connected disability.  The letter accurately advised 
the Veteran of the definition of new and material evidence and of 
the types of evidence which could be submitted to provide new and 
material evidence.  The Veteran has been represented by an 
attorney continuously since he submitted this claim, and thus any 
defect in the notice to him is not prejudicial.  

The claims on appeal for an increased initial evaluation for 
depression and for an effective date prior to May 30, 2001, for 
the grant of service connection for depression are challenges to 
the initial evaluation and effective date assigned as part of the 
initial grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven.  Where service connection has 
been granted, section 5103(a) notice is no longer required, 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided was sufficient to support a grant of service connection, 
VA's duty to notify the Veteran as to these issues on appeal has 
been satisfied.

As to the claim for an increased evaluation for right shoulder 
disability, the Board again notes that the Veteran is represented 
by an attorney, and the attorney has submitted several arguments 
on behalf of the Veteran regarding the claim for an increased 
evaluation for right shoulder disability.  Therefore, the Board 
finds that, if there was any defect in the content of notice or 
timing of notice about VA's duties to assist the Veteran, such 
defect was not prejudicial to the Veteran.  The Veteran's 
attorney has not argued that any notice defect has prejudiced the 
Veteran.  The Board finds that the record does not establish that 
any notice defect has prejudiced the Veteran as to any claim 
addressed in this decision.  

Duty to assist

Next, VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting in the procurement of 
service treatment records, other official service department 
records as necessary, pertinent treatment records, and providing 
an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Service treatment records were obtained and associated 
with the claims file.  

During the pendency of this claim, the Veteran has been afforded 
relevant VA examinations, including neurologic examination, 
examination of the cervical spine, and psychiatric examinations.  
VA clinical records have been associated with the claims file.  
The Board notes that the claims file is sufficiently voluminous 
to require use of a box for safeguarding association of the 
entire file.  The Veteran has not identified any additional 
relevant records which should be obtained.  The Veteran's 
attorney argues, in a May 2010 submission to the Board, that 
additional VA psychiatric examination and additional VA 
examination of the Veteran's right shoulder are required.  For 
the reasons discussed in the decision below, the Board finds that 
the examinations of record meet VA's duty to assist the Veteran 
to develop the claims.  

The Veteran does not contend that any other information is 
available which would assist him to substantiate his claims, to 
the extent those claims are addressed in this decision.  Hence, 
no further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Law governing requests to reopen claims

A finally-adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103.  The 
determination in February 2005 that there was no new and material 
evidence to reopen the claim for service connection for 
degeneration, cervical spine, became final in the absence of 
timely appeal.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  38 
U.S.C.A. § 5108 (2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The RO has determined that the Veteran has not submitted 
new and material evidence to reopen the previous final decision.  
Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then the 
claim cannot be reopened, and is not subject to the Board's 
jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO 
has determined that new and material evidence has not been 
presented, the Board must independently review the evidence to 
determine whether it has jurisdiction.  Id.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

1.  Request to reopen claim for service connection, degeneration, 
cervical spine

This claim has previously been adjudicated.  In June 1983, 
cervical spine radiologic examination disclosed some degeneration 
of C6-C7.  A cervical traction program at home was prescribed.  
By a September 1983 rating decision, the claim for service 
connection for a cervical spine disorder was denied.  The Veteran 
disagreed.  Another VA examination was conducted in December 
1983.  Radiologic examination of cervical spine suggested 
possible cervical muscle spasm.  The only diagnosis assigned was 
separation, right acromioclavicular joint, and service connection 
was in effect for that disorder.  The Veteran appealed for an 
increased evaluation for right shoulder disability, but did not 
perfect substantive appeal for service connection for a cervical 
spine disorder, and the denial of service connection for a 
cervical spine disorder became final in 1984.

Subsequently, in January 1996, the Veteran sought to reopen a 
claim of entitlement to service connection for a cervical spine 
disorder.  Evidence obtained since the 1983 denial of the claim 
included radiologic examination of the cervical spine conducted 
in March 1990.  The 1990 cervical spine examination was 
interpreted as normal.  This evidence was not new and material to 
reopen the claim, and the request to reopen the claim was denied.  

The Veteran underwent VA examination in 1996.  The 1996 
radiologic examination disclosed cervical degenerative joint 
disease.  There was herniation at C6-7 encroaching on the nerve 
root, and causing shoulder pain.  A March 1997 private note 
referenced a negative private medical opinion.  None of the 
additional evidence since the 1983 denial of service connection 
disclosed a link between the current cervical spine disorder and 
the Veteran's service, and the claim was not reopened.  

In 1998, the RO denied the request to reopen the claim or service 
connection for a cervical spine disorder, and the Board affirmed 
the denial of the request to reopen the claim in an August 2000 
decision.  Later in August 2000, the Veteran again sought to 
reopen the claim.  

Evidence added to the claims files after the August 2000 Board 
decision includes a March 2002 medical opinion from R.D.S., MD.  
Dr. S. opined that the Veteran had permanent injuries due to a 
motor vehicle accident involving acceleration and deceleration.  
Dr. S. did not indicate when the Veteran sustained this injury, 
but Dr. S. did not refer to the Veteran's in-service injury from 
a punji stick, as no motor vehicle was involved in that injury.  
The report of MRI examination of the cervical spine in October 
2004 was also added to the claims file.  The request to reopen 
the claim was denied in January 2005.  The Veteran withdrew his 
appeal to reopen a claim of entitlement to service connection for 
a cervical spine disorder in March 2005.  The denial of the 
request to reopen the claim became final in 2006.  

In March 2008, the Veteran again requested to reopen the claim 
for service connection for a cervical spine injury.  The evidence 
added to the file since the February 2005 denial of the request 
to reopen the claim includes VA clinical records dated in January 
2007 through January 2008.  These records disclose that the 
providers continued to assign a diagnosis of a cervical spine 
disorder and that the Veteran continues to manifest symptoms of a 
cervical spine disorder, but do not provide opinion as to onset, 
etiology, or other link between a cervical spine disorder and the 
Veteran's service.  Thus, the recent VA clinical records do not 
raise a reasonable possibility of substantiating the claim for 
service connection, since the evidence missing at the time of the 
prior final denial was evidence of a link between the current 
disorder and the Veteran's service, and the additional evidence 
since the prior final decision does not address the element 
missing to substantiate the claim.   

The Veteran submitted additional copies of service treatment 
records.  Those service treatment records were of record at the 
time of the prior denial of service connection and at the time of 
the prior denials of requests to reopen the claim.  The service 
treatment records are cumulative and redundant of evidence 
already of record and do not meet any criterion defining new and 
material evidence.

Additional records added to the claims files which were not of 
record in 2005 at the time of the prior final denial of the 
request to reopen the claim include reports of VA examinations 
conducted in August 2009 (VA examination of severity of right 
shoulder disability), October 2009 (review of care related to 
pulmonary embolism), November 2009 (psychiatric examination), 
private treatment records dated from 2006 through 2009, and VA 
outpatient treatment records dated through March 2010.  Although 
these records were not considered at the time of the prior final 
denial, these records primarily address other disorders and are 
not relevant to the Veteran's request to reopen the claim for a 
service connection for a cervical spine disorder.  To the extent 
that these records may in any way be relevant to the request to 
reopen, the recent clinical records do not provide opinion as to 
onset, etiology, or other link between a cervical spine disorder 
and the Veteran's service, and thus do not raise a reasonable 
possibility of substantiating the claim for service connection 
for a cervical spine disorder.  

In a May 2010 submission, the Veteran's attorney argues that the 
recent clinical treatment records tend to show that the Veteran 
has a current clinical disorder which was first manifested in 
service, "based upon evidence that the symptoms of such 
condition continued since service."  However, the only 
additional items of evidence which state or suggest that the 
Veteran's current symptoms have been continuous since service are 
statements provided by the Veteran.  The recent clinical evidence 
notes the Veteran's current symptoms without stating when or why 
the symptoms began.  

The Veteran's lay statements reiterating his belief that his 
current symptoms began in service do not constitute new and 
material evidence that his current symptoms of a cervical spine 
disorder have been continuous since service, because those 
contentions were of record at the time of the last final decision 
regarding the claim.  In the absence of a medical statement or 
medical opinion supporting the Veteran's lay contention that his 
current symptoms were first manifested in service or have been 
continuous since his service, his lay contentions are cumulative 
and redundant of evidence already of record, and do not raise a 
reasonable possibility of substantiating the claim.  

The Veteran's attorney argues, in a May 2010 statement, that the 
Veteran's lay contention that his current symptoms of a cervical 
spine disorder have been continuous since service meet the 
definition of new and material evidence because "[s]ymptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  

This argument does not explain how the Veteran's current 
contentions of continuity of symptomatology meet the definition 
of new and material evidence, when previous lay statements 
contending continuity of symptomatology were of record at the 
time of the prior final decision.  The Veteran's attorney states 
that the Veteran's current contentions that his symptoms of 
cervical spine disorder have been continuous since service are 
not cumulative of prior statements because "the continuous 
nature of his disability was not established by previously 
submitted evidence."  The attorney does not, however, explain 
how the statements provided by the Veteran since the 2005 rating 
decision are different than the statements of record at the time 
of that decision, or explain how the current statements establish 
the continuous nature of the disability.  

The Board notes the statement received from the Veteran in August 
2007 that "C6, C7 cervical spine and neck injury has also been 
documented since 1978, but to no avail."  The Board finds that 
this statement, and similar statements provided by the Veteran 
since the 2005 rating decision are cumulative of evidence of 
record, and do not, even when considered in light of all the 
evidence of record, raise a reasonable possibility of 
substantiating the claim.  The Veteran has not identified any 
statement or item of evidence that is not cumulative or 
redundant, and the Board is unable to identify any item of 
evidence that is new and material to reopen the claim for service 
connection for a cervical spine disorder.  

Therefore, the Board finds that new and material evidence to 
reopen the claim has not been received, and the appeal requesting 
reopening must be denied.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).



Claims for increased disability evaluation

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration 
of the medical evidence of record compared to the criteria in the 
VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If 
the evidence for and against a claim is in equipoise, the claim 
will be granted.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28.

2.  Claim for initial evaluation in excess of 30 percent for 
depression
The Veteran's depression is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 9435.  Under The General Rating Formula 
for Mental Disorders at 38 C.F.R. § 4.130, a 30 percent rating is 
warranted where the evidence discloses occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show deficiencies in most areas and such symptoms 
as suicidal ideation; obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  

Entitlement to a 100 percent schedular evaluation is warranted 
where there are such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

The Court has noted that Global Assessment of Functioning (GAF) 
scores are scaled ratings reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning.  In 
such cases, the Veteran is generally functioning pretty well, 
with some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms.  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  While important in assessing 
the level of impairment caused by psychiatric illness, the GAF 
score is not dispositive of the level of impairment cause by such 
illness.  Rather, it is considered in light of all of the 
evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 
26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

(a). Evaluation prior to March 21, 2004

In November 2000, the treating provider described the Veteran as 
experiencing dysphoric mood.  His affect was appropriate to the 
underlying depressed mood.  The Veteran reported that his 
depression was mild but his anxiety was high because of his 
physical problems.  He reported decreased concentration.  His 
thought processes were organized and goal-directed.  His speech 
was of normal rate and volume.  He was fully oriented.  A GAF 
score of 60 was assigned.  

In 2001, when the Veteran submitted the claim for service 
connection for depression, he was attending outpatient individual 
therapy and group therapy for depression.  He was also taking 
medication to manage his depression.  The Veteran, who was 
unmarried, was the custodial parent for a teenage child.  The 
Veteran provided a history of having retired on disability, due 
to a work-related accident, in 1992.  The Veteran reported that 
he was receiving Social Security disability.  Records related to 
his application for Social Security benefits, which was granted 
in 1996, are associated with the claims files.  These records 
confirm the history reported by the Veteran in 2001.

In January 2002, the Veteran was friendly and "superficially 
cooperative."  His affect was appropriate to the underlying 
depressed mood.  His thought processes were clear and goal-
directed with somatic preoccupation.  His speech was of normal 
rate and volume.  He was fully oriented.  He reported moderate 
financial stressors.  A GAF score of 55 was assigned.  

The evidence during this period of the appeal reflects that the 
Veteran was seeking treatment for depression, and that the 
combination of medication therapy and psychotherapy was effective 
to allow him to function independently in the community.  The 
Veteran took care of himself and a teenage child without 
assistance from others during this period, except as necessary 
during periods when required by the Veteran's medical problems.  
The clinical evidence that the Veteran's assigned GAF scores 
ranged from 55 to 60 are consistent with the objective indicators 
that the Veteran maintained independent function, both in caring 
for himself and in serving as the custodial and only parent for a 
teenage child.  The Veteran's reports of mood disturbance, with 
depression and anxiety, are noted in almost all records of 
psychiatric treatment during this period.  However, there is no 
evidence that the Veteran complained of more severe symptoms such 
as panic attacks, and he did not demonstrate any evidence of 
speech or thought disorders.  

He continued to maintain routine behavior, and he preformed work-
like tasks, such as those required for function as the sole 
parent of his child.  He did not work, having last been employed 
in 1992.  While the Board acknowledges that depression affected 
the Veteran's social relationships, the Board concludes that such 
findings fail to demonstrate that the disturbances in motivation 
and mood affected the Veteran's ability to function 
independently, appropriately, and effectively to such an extent 
as to warrant the next-higher 50 percent rating under Diagnostic 
Code 9435 for this rating period.  The Veteran's depression was 
not so severe as to approximate or meet the criteria for an 
evaluation in excess of 30 percent. 

The Board has considered whether referral for extraschedular 
consideration for an evaluation in excess of 30 percent is 
warranted for this period.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that the schedular rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology during this period.  Id. at 115.  In particular, 
the Veteran continued to function independently, and continued to 
care for his child, as a single parent.  The Board finds no 
symptom of the Veteran's impairment during this period which is 
not encompassed within the schedular criteria.  

Since the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, and referral for extraschedular 
consideration is not required.  Id.

(b). Evaluation from March 21, 2002

During outpatient evaluation on March 21, 2002, the Veteran 
reported that he was having a difficult time, was not sleeping 
well, and was tense and keyed up.  He appeared depressed.  His 
thought processes were goal-directed.  His speech was of normal 
rate and volume.  A GAF score of 48 was assigned.  In April 2002, 
he reported increased irritability, weight gain, low energy, 
worsening sleep disturbances.  Irritability, and poor sleep.  A 
GAF score of 42 was assigned.  In June 2002, the Veteran reported 
slightly fewer symptoms.  A GAF score of 45 was assigned.  

In October 2002, it was noted that the Veteran's attendance at 
group therapy had been erratic.  The Veteran reported that he 
felt that he was benefitting from the program and that the 
erratic attendance was due to increased need for supervision of 
his son over the summer rather than increased symptoms.  The 
assigned GAF score increased to 50.  In November 2002, the 
Veteran continued to report numerous somatic complaints.  He was 
pleasant and cooperative, anxious, with mild to moderate 
depression, organized thought processes, and normal speech.  In 
December 2002, a GAF score of 55 was assigned.  

Evaluations after December 2002 reflect that the Veteran's 
providers continued to describe the Veteran's mood disorder as 
manifested by intact memory and a superficially euthymic 
appearance.   The Veteran was polite, cooperative, and had a 
normal rate and volume of speech.  The Veteran continued to use 
medications for his mood disorder, and participated in group 
therapy and individual psychotherapy.  A GAF score of 55 was 
assigned in February 2003.  

In May 2003, the Veteran reported erectile problems, and he 
expressed sadness related to this problem.  He reported ahedonia.  
A GAF score of 50 was assigned.  In August 2003 and Sept 2003, 
GAF scores varying from 50 to 55 were assigned.  In December 2003 
and February 2004, GAF scores of 55 were assigned.  In March 
2005, the Veteran's GAF score decreased to 50, apparently in 
relationship to an acute right distal biceps tendon rupture, 
which was surgically repaired in June 2005.  

The medications prescribed and GAF scores assigned demonstrate 
that the providers considered the Veteran's reports of his 
symptoms credible.  The Board finds no basis for disagreeing with 
those medical conclusions.  While the range of GAF scores 
assigned prior to March 21, 2002 reflect milder symptoms, 
moderate impairment due to depression and a wider variety of 
symptoms were described beginning March 21, 2002.  The assigned 
GAF scores of 55 and below, with scores ranging from 42 to 48 for 
the 6-month period from March 2002 to October 2002, is consistent 
with a 50 percent evaluation.  The Board notes that a disability 
evaluation depends on a variety of factors, and an assigned GAF 
score is one factor.  The Veteran's attorney argues that the 
Veteran's GAF scores were consistent with a 70 percent 
evaluation.  The medical evidence establishes that the Veteran's 
GAF scores were primarily above 50, except during the period from 
March 2002 to October 2002.  The Veteran's assigned GAF scores 
were below 48 for an even briefer period, from April 2002 to June 
2002.  Given the Veteran's return to a less severe level of 
severity of symptoms after a brief period of more intense 
symptoms in 2002, symptoms and impairments due to depression, 
including adverse side effects of medications, more closely 
approximate the criteria for an initial 50 percent during this 
period.  

The Board has considered whether the Veteran met or approximated 
the criteria for the next-higher evaluation, a 70 percent 
evaluation, or for referral for extraschedular consideration, for 
this period.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Board finds that the schedular rating criteria for a 50 percent 
evaluation reasonably describes the Veteran's disability level 
and symptomatology during this period, except that the evaluation 
criteria do not expressly address the Veteran's erectile 
dysfunction.  Id. at 115.  However, the Veteran did not meet any 
criterion for a 70 percent evaluation.  In particular, there is 
no evidence that the Veteran expressed suicidal ideation, that 
verbal communications were impaired, that he manifested periods 
of violence, or that he was unable to maintain personal hygiene 
or was disoriented.  The Veteran continued to function 
independently, and continued to care for his child, as a single 
parent.  

Since the schedular rating criteria for a 50 percent evaluation 
do reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
and referral for extraschedular consideration is not required.  
Id.

(c). Evaluation from August 15, 2005

The Veteran's assigned GAF scores have been assessed as 55 or 
above beginning with evaluation conducted on August 15, 2005.  At 
that time, the Veteran reported continuing depression, but with 
some improvement.  His energy was low and his anxiety was high, 
but he was pleasant, cooperative, casually groomed, with no 
psychomotor retardation or agitation.  His speech was spontaneous 
and normal in rate and tone.  

Clinical records dated in October 2005, January 2006, March 2006, 
May 2006, and July 2006 reflect assignment of GAF scores of 55.  
In July 2006, for example, the Veteran was tense and anxious but 
cooperative, casually groomed, with no delusions, organized 
thought processes, and intact insight and judgment.  

In January 2007, a GAF score of 57 was assigned.  The Veteran 
reported regular visits to the nursing home to visit and feed an 
elderly women, whom he reported had been a friend of his 
grandmother, was residing.  GAF scores of 56 were assigned based 
on the Veteran's functioning in June 2007, July 2007, and 
November 2007.  

Clinical records dated in 2008 reflect that the Veteran sought 
emergency department evaluation for cardiovascular complaints in 
June 2008.  The Veteran was admitted to inpatient hospitalization 
in September 2008 for a cardiovascular complaint.  The clinical 
records for the period from December 2007 through September 2008 
do not disclose psychotherapy evaluation.  The list of all VA 
outpatient clinical appointment from 2005 through 2008 discloses 
that the Veteran was not scheduled for and did not receive VA 
mental health treatment in 2008 until after he was hospitalized 
in September 2008.  

The report of VA examination conducted in October 2008 discloses 
that the Veteran reported depression, frustration, and considered 
himself as a loner.  He described sleep disturbances.  The 
Veteran described activities related to serving as a guardian for 
an elderly woman in the community.  In March 2009, the Veteran 
reported that he had attended his mother's 88th birthday in New 
York with family members.  The Veteran reported maintaining his 
relationship with his adult child.  The examiner did not assign a 
numerical GAF score.  In December 2008 and March 2009, GAF scores 
of 55 were assigned by the Veteran's treating provider.  

In November 2009, a GAF score of 53 was assigned.  The provider 
noted that the Veteran had last been seen for mental health 
evaluation in March 2009.  The provider noted that the amount of 
medication dispensed by VA was less than the amount prescribed 
for the Veteran's depression, even though the Veteran reported 
that he was taking the medication as prescribed.  The provider 
questioned whether the Veteran was taking the prescribed 
medication consistently.  The Veteran continued to live alone, 
except when his son was present, "off and on."  

This evidence reflects that the Veteran decreased the frequency 
with he sought evaluation of his symptoms of depression.  The 
Veteran described fewer symptoms related to his service-connected 
depression.  The Veteran reported community activity and 
involvement, a guardianship of an elderly person, requiring time 
and energy.  The Veteran expressed frustration with litigation 
that had arisen from his activities, but reported his plans to 
assist the individual sell a home.  

The objective clear evidence that the Veteran decreased the 
frequency with which he sought medical treatment and assistance 
with his symptoms of depression is probative evidence that the 
depression is less disabling.  The provider clearly explained 
that the December 2008 review of the Veteran's medications 
disclosed that the Veteran's 30-days supplies were refilled in 
September 2008 and October 2008, but not in November 2008 or in 
December 2008.  In November 2009, the Veteran reported that 
Valium was not effective, and he reported difficulty sleeping, 
but review of the medications supplies disclosed that VA has last 
refilled the Veteran's bupropion, trazodone, and diazepam in June 
2009.  The Veteran explained that he had medications left over. 

The evidence that the Veteran was serving as a guardian for an 
elderly person reflects ability to form relationships and 
reflects complex interactions with the community which are 
consistent with a high level of functioning without serious 
impairment due to psychiatric symptoms.  

The evidence establishes that the Veteran maintains connections 
with his family (attending his elderly mother's birthday party 
out of state, son living with him "off and on").  The Veteran 
functions independently, including driving himself around.  He 
does not require the supervision of another to maintain his 
hygiene, activities of daily living, or routine behaviors.  The 
Veteran participates in activities such a maintaining the vehicle 
he drives without supervision.  Although the Veteran reports that 
he is unable to form relationships persons of the opposite sex, 
and does not date, the objective evidence of record establishes 
that the Veteran is involved in his community and family and has 
frequent interaction with a variety of health care providers, 
despite the fact that the Veteran has objectively decreased the 
amount of medications he uses to control his symptoms of 
depression and despite the fact that he has decreased the 
frequency for which he seek treatment from several times per 
month to less than four times per year for the last three years.  

Such functioning is consistent with a 30 percent impairment due 
to depression, but the objective evidence does not support a 50 
percent evaluation.  The Board notes that a GAF of 53 was 
assigned at the time of the November 2009 VA treatment, and notes 
that the VA provider considered the decreased amount of 
medication the Veteran was using as a basis for decreasing the 
assigned GAF.  The Board finds that the amount of medication 
taken may decrease the GAF score even though the Veteran did not 
manifest symptoms of increased industrial impairment.  The Board 
finds that actual functioning, as provided by the objective 
indicators of the Veteran's continued independent functioning, is 
consistent during this period with a 30 percent evaluation.  

The Board has considered whether the Veteran met or approximated 
the criteria for the next-higher evaluation, a 50 percent 
evaluation, or for referral for extraschedular consideration, for 
this period.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Board finds that the schedular rating criteria for a 30 percent 
evaluation reasonably describes the Veteran's disability level 
and symptomatology during this period, and notes that there is no 
evidence that the Veteran reported panic attacks, impaired 
judgment, impairment of verbal communication, or other symptoms, 
except for disturbance of mood, which are specified in the 
criteria for a 50 percent evaluation.  Id. at 115.  The Veteran 
continued to function independently, and continued to care for 
his child, as a single parent, until the Veteran's child passed 
age 18, and maintains a relationship with the child, who no 
longer lives with the Veteran except "off and on."  

Since the schedular rating criteria for a 50 percent evaluation 
do reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
and referral for extraschedular consideration is not required.  
Id.  The preponderance of the objective evidence is against an 
initial evaluation in excess of 30 percent during this period.  

3.  Entitlement to an evaluation in excess of 40 percent for 
right shoulder arthritis

The Veteran's claim for an increased evaluation in excess of 10 
percent for right shoulder disability was received on April 30, 
1998.  The Veteran's service-connected right shoulder disability 
is currently evaluated as 20 percent disabling, from April 23, 
1999, and as 40 percent disabling, from June 21, 2004.  Prior to 
April 23, 1999, the right shoulder is evaluated as 10 percent 
disabling, under DC 5010, for arthritis.  

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
DCs 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) 
directs that arthritis be rated under DC 5003 (degenerative 
arthritis), which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, DC 5010.  Evidence of pain, 
weakened movement, excess fatigability, or incoordination must be 
considered in determining the level of associated functional 
loss, taking into account any part of the musculoskeletal system 
that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Under Diagnostic Code 5201, for a dominant arm, a 20 percent 
evaluation is provided for limitation of motion of the arm at 
shoulder level; a 30 percent evaluation may be assigned for 
limitation of motion midway between the side and shoulder level; 
and a 40 percent evaluation may be assigned for limitation of 
major arm motion to 25 degrees from the side. DC 5201.  A 40 
percent evaluation is the maximum schedular evaluation which may 
be assigned for limitation of motion of the dominant shoulder.  
An evaluation in excess of 40 percent, from 50 percent to 80 
percent, under DC 5202, is warranted if there is fibrous union, 
non-union (flair head), or loss of head (flail shoulder) or the 
humerus, or under DC 5200 if abduction is limited to 25 degrees 
from the side with unfavorable ankylosis.  

Full range of motion of the shoulder is 0 to 180 degrees of 
abduction and forward elevation (flexion) and 0 to 90 degrees of 
internal and external rotation.  38 C.F.R. § 4.71, Plate I.

(a). Evaluation prior to April 23, 1999

In April 1998, radiologic examination of the Veteran's right 
shoulder disclosed that the bony structures and joint spaces were 
intact.  The radiologic examination was interpreted as negative 
for abnormality.  June 1998 VA examination disclosed that the 
Veteran had forward elevation of the shoulder from 0 degrees to 
170 degrees, where pain began.  Abduction was from zero degrees 
to 135 degrees, with pain beginning at that point.  Internal and 
external rotation were from 0 degrees to 90 degrees, both with 
minimal pain, as evidenced by a slight facial grimacing.  Hand 
grasp on the right was 3/5.  The Veteran did report that the 
shoulder joint seemed out of place in the mornings when he woke 
up and he would put it "in place" by wiggling the shoulder 
joint.  

The report of VA examination conducted in April 1999 discloses 
active range of motion including flexion to 110 degrees, 
abduction to 80 degrees, external rotation to 30 degrees, with 
pain and weakness in the supraspinatus, infraspinatus, and teres 
minor.  The Veteran was able to internally rotate by bringing his 
thumbs to his gluteal crease.  The impingement sign was positive.  
Magnetic resonance imaging (MRI) examination of the right 
shoulder conducted on March 5, 1999 disclosed impingement of the 
arthritis spurs on the rotator cuff, as well as tearing of the 
supraspinatus muscle, tendinosis, and tendiopathy.  The RO 
granted the Veteran an increased evaluation to 20 percent, 
effective April 23, 1999, the day of the VA examination.  

The Board notes that a 20 percent evaluation is the minimum 
evaluation under DC 5201, the Diagnostic Code used to evaluate 
the Veteran following the April 1999 VA examination.  However, 
the Veteran was not afforded MRI examination until March 1999.  
The Veteran's complaints changed little during the period from 
April 1998 to March 1999.  Although the April 1998 radiologic 
examination was negative, there is no evidence that tearing of 
the supraspinatus muscle, tendinosis, and tendinopathy shown on 
the 1999 MRI were not present prior to that date.  Therefore, the 
Board finds that the 20 percent evaluation should be effective 
from the date the Veteran submitted the claim for an increased 
exaltation, on April 30, 1998, when the Veteran complained in 
writing of increased severity of shoulder symptoms, rather than 
assigning the increased evaluation as of the date VA examination 
was conducted.  

However, there is no clinical evidence or other communication 
from the Veteran disclosing complaints of increased shoulder 
disability in the year prior to April 30, 1998, so no criterion 
for an increased evaluation to 20 percent is met prior to April 
30, 1998.

(b). Evaluation in excess of 20 percent prior to June 21, 2004

During the period from April 1999 to 2004, there are no VA 
clinical records or private clinical records which reflect an 
increase in the severity of the Veteran's right shoulder 
disability.  Records of the Veteran's VA treatment for a 
bilateral leg injury, including inpatient hospitalizations from 
June 2000 through September 2000 are extensive, but these records 
do not disclose complaints of right shoulder pain or evaluation 
of the right shoulder.  

Similarly, there are lengthy clinical records dated from 2001 to 
2003, with more than 100 numbered pages of outpatient treatment 
records associated with the claims files reflecting clinical 
evaluations during that period.  These clinical records disclose 
that the Veteran required use of a cane for ambulation following 
the Veteran's discharge from hospitalization for knee surgery.  
The outpatient records dated in 2001, 2002, and 2003 reflect that 
the Veteran continued to use a cane in the latter part of 2001 
and first part of 2002.  These clinical records do not disclose 
that the Veteran reported an increase in right shoulder pain, 
requested outpatient appointments for evaluation of right 
shoulder pain, or the like.  The Veteran reported generalized 
aching in the right shoulder on several occasions.  In March 
2003, for example, the Veteran reported that he did household 
chores, with the help of his son, and continued to "tinker 
with" his car.  

In mid-June 2004, the Veteran sought emergency evaluation 
following an increase in right shoulder pain.  The Veteran stated 
that there was no trauma.  

The Veteran's statements establish that he did not manifest 
limitation of shoulder movement of such severity as to seek 
clinical treatment prior to June 2004 during this period.  The 
preponderance of the evidence thus establishes that no criterion 
for an evaluation in excess of 20 percent was met.  

(c) Evaluation from June 21, 2004 

The report of VA examination conducted in June 2004 discloses 
that the Veteran had no atrophy of the right shoulder.  There was 
tenderness on palpation.  Internal and external rotation were 
zero and attempts at these movements caused muscle spasm.  The 
examiner stated that the Veteran had range of motion of "0 
degrees to 45/180 degrees when pain starts" on extension and "0 
degrees to 45/180 degrees when pain starts" on abduction.  This 
evidence establishes that the Veteran's use of the right arm was 
limited not to 25 degrees from his side, since the examiner 
stated that the Veteran had pain beginning at 45 degrees for 
flexion and 45 degrees for abduction.  Nevertheless, the RO 
assigned a 40 percent evaluation, and, given the evidence of 
muscle spasm with certain motions, and limitation of internal 
external rotation to 0 at that examination, the Board does not 
disagree.  

On May 5, 2005, the Veteran sought emergency department 
evaluation after he felt an acute injury when he picked up a 5-
gallon paint can with the right arm.  A ruptured distal biceps 
tendon was found.  The Veteran underwent repair in June 2005.  
This evidence establishes that, even though the Veteran had 
limitation of motion with muscle spasm on some motions at the 
time of June 2004 VA examination, that level of severity of 
symptoms represented a flare-up rather than the Veteran's usual 
function.  The episode of injury which occurred in May 2005 
demonstrates that the Veteran did, in fact, use the right arm and 
shoulder.  Thus, the clinical reports of May 2005 establish that 
the Veteran did not meet the criteria for an evaluation in excess 
of the 40 percent schedular evaluation assigned for that period, 
and establish that referral for extraschedular consideration for 
this period is not required.  

The Board has considered whether the Veteran is entitled to an 
increased, staged evaluation related to the biceps tendon injury 
and repair.  However, the Board notes that the Veteran sought an 
increase in benefits associated with that surgery, and that 
matter has been adjudicated separately from this appeal.  The 
rating decision related to that claim is final.  The Board finds 
that, given the brevity of the period of increased right arm 
impairment due to that injury, as compared to the pendency of 
this appeal, a staged evaluation for the period associated with 
the ruptured biceps tendon is not warranted.  

The report of VA examination in February 2006 discloses that the 
Veteran had markedly limited range of motion of the right 
shoulder, with extension to 45 degrees and abduction to 45 
degrees.  There was impingement, increased pain with movement, 
weakness, fatigability, and lack of endurance.  The Veteran was 
unable to tolerate repetitive movements and had muscle spasms of 
the right shoulder and the right arm and incoordination due to 
pain.  The examination disclosed that the Veteran did not have 
ankylosis of the right shoulder limiting abduction to 25 degrees 
from the side and did not disclose that the humerus was involved.  
Thus, an evaluation in excess of 40 percent was not warranted 
under a Diagnostic Code other than DC 5201.  

March 2006 MRI of the right shoulder disclosed a full thickness 
tear of the supraspinatus tendon with slight retraction.  A 
degenerative cyst in the humeral head was interpreted as 
suggesting impingement.  There was a small joint effusion and 
bursal fluid collection.  Outpatient clinical records reflect the 
Veteran had physical therapy.  No changes in the Veteran's range 
of motion were described.

VA outpatient clinical records dated in July 2006 reflect that 
the Veteran continued to ambulate with a cane.  The evidence 
establishes that the Veteran used the cane in his right hand.  In 
august 2006, the Veteran reported recurrent hand pain, which the 
provider attributed to the Veteran's recurrent carpal tunnel 
syndrome.  The SSA records reflect that employment-related injury 
required multiple right carpal tunnel surgeries and led to the 
Veteran's cessation of employment in 1992 and the finding of 
disability for purposes of SSA benefits in 1996.  The Board notes 
in particular that the outpatient records reflect no complaint of 
right shoulder pain or additional limitation of use of the right 
shoulder.  The Veteran reported that rotator cuff surgery was 
contemplated after his son graduated in January 2007.  January 
2007 outpatient clinical records establish that the Veteran 
continued to drive unassisted, and he reported regular visits to 
an elderly woman he reported he was assisting.  He reported, 
among other activities, that he helped feed her.  The Board finds 
that these clinical records are consistent with a 20 percent 
evaluation or a 30 percent evaluation for right shoulder 
disability, but do not disclose impairment meeting any criterion 
for a 40 percent evaluation.  However, as noted above, the 
Veteran's right shoulder symptoms are variable, and, with flare-
ups, at times meet or approximate the criteria for a 40 percent 
evaluation.  

In February 2007, the Veteran was found not to be a candidate for 
surgical repair of the rotator cuff.  The VA provider stated that 
the Veteran's arm remained "functional" and that he should 
continue further physical therapy.  

In October 2007, the Veteran reported continued pain and 
stiffness.  He had active range of motion from 95 degrees for 
abduction and forward flexion.  The findings of limitation of 
range of motion at the time of the 2007 outpatient treatment are 
consistent with a 20 percent evaluation, and do not meet the 
criteria for a 30 percent evaluation or for a 40 percent 
evaluation.  However, again, as the evidence establishes that the 
Veteran manifested variable limitations the Board does not 
disagree with the assigned 40 percent evaluation.  

Clinical records dated from October 2007 through June 2009 
reflect continued complaints of right shoulder pain and 
limitation of motion without evidence of change in the Veteran's 
use or function of the right shoulder.  Clinical records 
associated with the claims file for this period are voluminous.

The Veteran underwent acupuncture to the right shoulder in 
January 2008.  The range of motion of the right shoulder was not 
recorded.  Clinical records dated in June 2008 reflect that the 
Veteran required emergency department treatment when a foreign 
body injured his left eye while the Veteran was riding in his 
vehicle with the windows open.  This evidence establishes that 
the Veteran continued to drive.  

In July 2009, the Veteran complained of increased pain of about 
one week in duration.  The Veteran had restricted abduction.  He 
reported increased difficulty elevating the right shoulder.  
Radiologic examination disclosed integrity of the glenohumeral 
and acriomiclavicular joint.  

VA examination conducted in August 2009  disclosed that there was 
no instability of the right shoulder.  There was stiffness and 
weakness.  The Veteran reported dislocation or subluxation one or 
two times per year but denied locking episodes.  The Veteran was 
able to flex the right shoulder from 0 degrees to 90 degrees and 
to abduct the shoulder from 0 degrees to 90 degrees.  He had 
internal rotation from 0 degrees to 45 degrees and right external 
rotation from the 0 degrees to 90 degrees.  There was objective 
evidence of pain following repetitive motion with abduction 
limited to 70 degrees, internal rotation limited to 35 degrees 
and right external rotation limited to 80 degrees.  

These findings are consistent with a 20 percent evaluation, and 
the Board does not disagree with the assigned 40 percent 
evaluation.  However, these findings disclose that the Veteran 
does not have fibrous union, non-union (flail head), or loss of 
head (flail shoulder) of the humerus, or abduction is limited to 
25 degrees from the side with unfavorable ankylosis.  

Private MRI examination of the right shoulder conducted in 
September 2009 disclosed a full thickness supraspinatus tendon 
tear with proximal retraction, sub deltoid bursitis, humeral head 
erosion, tears at the anterior and posterior labral segments, 
partial subscapularis tendon tear, and infraspinatus tendinosis.  
In October 2009, the private provider noted that the Veteran 
described his right shoulder pain as "bearable" and that the 
Veteran refused physical therapy or other evaluation.  

These findings establish that the Veteran does not have fibrous 
union, non-union (flail head), or loss of head (flail shoulder) 
of the humerus, or abduction is limited to 25 degrees from the 
side with unfavorable ankylosis.  Since the Veteran does not have 
fibrous union, non-union (flail head), or loss of head (flail 
shoulder) of the humerus, or abduction is limited to 25 degrees 
from the side with unfavorable ankylosis, he does not meet any 
criterion for an evaluation in excess of 40 percent on any basis.  

The Veteran has motion beyond 25 degrees, but reports pain with 
such motion, and the Board does not disagree with the Veteran's 
contention that he has pain with 25 degrees of motion.  The 
Veteran also has manifested muscle spasm on certain motions 
during some examination.  However, since the Veteran has already 
been granted the maximum schedular evaluation for limitation of 
motion of the right shoulder.  The Board finds that limitations 
of motion in additional planes does not warrant a schedular 
evaluation in excess of 40 percent in this case, as the evidence 
reflects that the Veteran continues to drive, use a cane in the 
right hand, and performs routine self-care.  As the Veteran has 
not been employed since 1992, these activities reflect that the 
Veteran's industrial capability does not present an exceptional 
picture.  His complaints of pain are credible, and have been 
considered in the assignment of the maximum schedular evaluation.  
The Board agrees with the RO's determination that referral for 
extraschedular evaluation is not required, since the Veteran 
remains able to perform his activities of daily living and other 
activities, such as driving.  

The Veteran contends that his degenerative disease of the right 
shoulder is getting worse, and soon will be bone-on-bone.  
However, the current evaluation is not intended to compensate the 
Veteran for foreseeable disability, but rather, for current 
disability.  

The Veteran's attorney argues that the Veteran is entitled to an 
evaluation for arthritis of the right shoulder separate from the 
40 percent evaluation for the right shoulder under DC 5201.  The 
Veteran's shoulder disability is evaluated under DC 5201, which 
is evaluated based on range of motion.  Therefore, a separate 
evaluation for arthritis is not applicable.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97; See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board notes that separate evaluations may be assigned for 
disabilities such as instability (DC 5257), which may be 
evaluated separately from arthritis (DC 5003).  VAOPGCPREC 9-98.  
In this case, however, the August 2009 VA examination specifies 
that there is no instability.  The July 2009 radiologic 
examination specified that there was integrity of the joint.  The 
private provider has indicated that the Veteran has restriction 
with abduction and difficulty elevating the shoulder.  The 
provider has noted guarding of all motions, which is consistent 
with the Veteran's complaints of pain at rest and pain with 
motion.  However, there is no current medical finding of 
instability.  The VA outpatient clinical notes dated in November 
2009 clearly state that the Veteran was ambulating with a cane in 
the right hand.  This objective evidence is contrary to a finding 
that the Veteran has instability in the right shoulder, since 
using a cane in the right hand when experiencing dislocations or 
instability of the right shoulder would result in falls or other 
accidents.  There is no evidence or allegation of such 
occurrences.  The preponderance of the evidence is against a 
finding that the Veteran is entitled to a separate evaluation for 
instability.  

The Veteran complains primarily of pain, which, he reports, is 
"bearable" but results in guarding of movement and pain with 
use.  The Veteran reports, in a statement received in February 
2010, that he has daily pain which is "never ending."  He 
reports daily flare-ups of pain, for which he takes medication 
and will "lay down to try to ease off the pain."  Nevertheless, 
no provider has identified atrophy of any muscle of the right arm 
or shoulder, and there is no medical evidence that the Veteran is 
unable to use his right arm, such as for driving or performing 
activities of daily living, with guarding.  

In Thun v. Peake, the Court held that determining whether a 
claimant is entitled to an extraschedular rating is a three-step 
inquiry.  The first step is to determine whether the "evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate."  Id.  If the adjudicator determines 
that this is so, the second step of the inquiry requires the 
adjudicator to "determine whether the claimant's exceptional 
disability picture exhibits other related factors," such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 116.  In light of the objective evidence 
that the Veteran continues to use a cane in the right hand, drive 
himself, and is independent in activities of daily living, the 
Board finds that his right shoulder impairment is not so 
exceptional as to require consideration of an extraschedular 
rating.  

The evidence is not in equipoise to warrant an evaluation in 
excess of 40 percent for right shoulder disability, from June 
2004.  The statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more favorable 
determination.  

4.  Entitlement to service connection for depression prior to May 
30, 2001

By statute, the effective date of an evaluation and an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later, except that an effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation.  38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(b)(2).  

In this case, there is no contention that the Veteran submitted a 
claim for service connection for depression within one year 
following his January 1980 service discharge.  Therefore, the 
date of receipt of his claim, on May 30, 2001 is the earliest 
date on which service connection for depression may be granted.  
Service connection may be granted on a date later than May 30, 
2001, if entitlement to service connection for depression did not 
arise until after the date of receipt of the claim.  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" is the date on which a claim, information or evidence 
was received by VA.  38 C.F.R. § 3.1(r).  Upon receipt of an 
informal claim, if a formal claim is not of record, an 
application form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155.  

Thus, the Veteran might be entitled to a service connection for 
depression prior to May 30, 2001, if there is evidence that he 
submitted an informal claim for benefits prior to the date of the 
filing of the formal claim.  In this case, no communication 
received from the Veteran prior to May 30, 2001, may be 
considered a formal or informal claim for service connection for 
depression.  In particular, communications in 1996 and 1998 
raised only claims for service connection for cervical spine 
degenerative disease and claims for an increased evaluation for 
right shoulder disability.  The Board notes that no communication 
disclosing a claim of entitlement to service connection for 
depression was noted at the time of an August 2000 Board 
decision.  No claim for service connection for depression was 
referred back to the agency of original jurisdiction, nor did the 
Veteran's representative contend that that claim for service 
connection for depression had been raised or was pending.  

In August 2000, the Veteran asked that his service-connected 
disabilities be re-rated and asked for a temporary total 
evaluation for purposes of convalescence for a knee disorder, but 
did not reference depression.  Communications from the Veteran to 
a Member, U.S. House of Representatives, dated in 2000 did not 
discuss symptoms of depression or reference a claim for service 
connection for depression.  

The claims file includes communications from the Veteran to VA 
dated in February 2001 and April 2001.  Those communications do 
not discuss symptoms of depression or reference a claim for 
service connection for depression.  These communications may not, 
even liberally construed, be considered informal claims for 
service connection for depression.  

The Board finds no communication to VA or contained in the claims 
file prior to May 30, 2001, which may be interpreted as a formal 
or informal claim for benefits for depression.  

Thus, the Veteran did not submit any correspondence which may be 
interpreted as a formal or informal claim for service connection 
for depression prior to May 30, 2001, so the regulation governing 
informal claims is not applicable to warrant a more favorable 
effective date.  There was no prior adjudicative decision which 
the Board may examine for finality.  No communication is of 
record which may be considered a pending claim for service 
connection for depression prior to May 30, 2001.  

Records obtained from the Social Security Administration in 
December 2000 disclose that the Veteran had been treated for 
psychiatric disorders, variously diagnosed, for a number of 
years.  However, the SSA records disclose that the Veteran was 
treated for a variety of ailments, and the SSA records 
specifically establish that some of those medical problems were 
incurred in an on-the-job injury.  Therefore, the receipt of the 
SSA records, in the absence of some communication from the 
Veteran, does not establish a claim for service connection for 
depression or any other disorder discussed in those records. 

The Board sympathizes with the Veteran's contention that, since 
medical providers assigned a diagnosis of depression prior to May 
2001, he should be entitled to service connection for that 
disorder prior to that date.  However, service connection is not 
authorized prior to the date of onset of a disorder or the date 
of application for service connection for the disorder, whichever 
is later.  38 U.S.C.A. § 5110(a) (effective date of an award 
based on an original claim for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later).  

The Veteran's attorney states that the Veteran sought service 
connection for depression in an August 2, 2000 statement.  See, 
letter from attorney dated August 17, 2009.  The only statement 
from the Veteran dated in August 2000 which appears in the claims 
files before the Board is a statement received on August 2, 2000.  
Vol. II, claims files.  This statement, in its entirety, reads:

As a Veteran s/c 20% traumatic arthritis, I 
request that the V.A. secure my medical 
reports from the VAMC West Palm Beach, FL. 
to reopen and rerate my s/c diabetes for 
increase compensation.  Also I had an 
operation on both knees and request 
convalescents Para -29 and 30 presently in 
the VA-NH.  Thank you for your kind 
assistance.  

The Board notes, for purposes of information only, that 38 C.F.R. 
§ 4.29 and § 4.30 provide benefits for convalescence after 
certain surgical procedures, such as when immobilization of a 
joint is involved.  

The Board does not interpret the August 2, 2000 statement as a 
claim, formal or informal, for service connection for depression.  
The Board finds nothing in the statement which raises a claim for 
service connection for a psychiatric disorder.  The Board is 
unable to find any other statement from the Veteran to which the 
attorney might be referring by identifying s statement as "filed 
on August 2, 2000" which could be the reference statement the 
attorney contends raised a claim for service connection for 
depression.

The grant of service connection in this case is properly 
effective as of the Veteran's first date of application for 
service connection for depression on May 30, 2001.  In the 
absence of a formal or informal claim for service connection 
prior to that date, the governing statute does not authorize the 
Board to grant service connection for earlier.  


ORDER

The request to reopen a claim for service connection for a 
cervical spine disorder is denied.  

The appeal for an increased initial disability evaluation in 
excess of 30 percent prior to March 21, 2002 for depression is 
denied.  

The appeal for an increased evaluation from 30 percent to 50 
percent is granted from March 21, 2002 through August 14, 2005, 
subject to law and regulations governing the effective date of an 
award of monetary compensation; the appeal is granted to this 
extent only.  

The appeal for an initial evaluation in excess of 30 percent is 
denied from August 15, 2005.  

The appeal for an increased evaluation from 10 percent to 20 
percent for arthritis of the right shoulder, status post 
acromioclavicular separation, prior to April 23, 1999, is 
granted.  

The appeal for an increased evaluation in excess of 20 percent 
for arthritis, right (major) shoulder, status-post 
acromioclavicular separation, prior to June 21, 2004, and for an 
increased evaluation in excess of 40 percent from June 21, 2004, 
is denied.  

The appeal for an effective date prior to May 30, 2001, for the 
grant of service connection for a depressive disorder is denied.  


REMAND

The Veteran argues that he was not informed of the risk of 
pulmonary embolism associated with surgical repair of bilateral 
quadriceps tendon ruptures on June 22, 2000.  A consent form the 
Veteran signed on June 20, 2000, prior to his inpatient admission 
for surgery, is of record.  The consent form discusses generally 
that there are risks of surgery, but does not disclose what 
surgical risks were discussed with the Veteran, or whether the 
Veteran was advised of the risk of pulmonary embolism is a risk 
of surgery.  However, no June 2000 VA outpatient treatment notes 
prior to the June 22, 2000 hospitalization have been associated 
with the claims file.  Outpatient treatment notes related to the 
diagnosis and treatment of the Veteran's bilateral tendon 
injuries, including notes associated with the June 20, 2000, 
consent form are relevant to fact-finding as to informed consent.  
Although the Court's January 2008 Order directing further 
development regarding the Veteran's claim under 38 U.S.C.A. 
§ 1151,  the Veteran has raised arguments since that Order that 
there was no discussion of such risks as pulmonary embolism 
during his treatment.  

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation 
for qualifying additional disability in the same manner as if 
such additional disability were service-connected.  A qualifying 
additional disability is one in which the disability was not the 
result of the Veteran's willful misconduct; and, the disability 
was proximately caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran; and, VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or VA furnished the hospital 
care or medical or surgical treatment without the Veteran's 
informed consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Further development of this argument, including medical opinion 
addressing whether such discussion was required for informed 
consent, is necessary.  

The Veteran also contends that he developed pulmonary embolism 
because his anti-coagulant therapy was incorrectly given, 
including injection in the arms instead of under the skin of the 
abdomen.  The reviewer who provided the October 2009 VA opinion 
did not provide opinion as to this contention regarding the 
standard of care.  The complete medication records of the June 
23, 2000 hospitalization should be obtained, including records 
showing the site of injections.  

Although it is somewhat unclear from the record and the Veteran's 
contentions, it also appears that the Veteran may be contending 
that his medication was incorrectly administered by the nursing 
staff at the nursing home he was transferred to at the time of 
his June 2000 hospital discharge.  Obtain records which disclose 
what facility the Veteran was transferred to, and then, if this 
was a VA facility or was provided at VA expense, the medication 
records from the nursing care facility should be obtained as 
well.  Then, opinion as to whether administration of the 
Veteran's anticoagulant medication met the standards of care 
should be obtained, if the claim has not been granted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should identify any non-VA 
provider of treatment for bilateral leg injury in 
June 2000, including the facility at which the 
Veteran received emergency department treatment.  
The identified records should be obtained.  

2.  Each page of original VA outpatient clinical 
records dated in June 2000 should be associated 
with the claims files.  The original inpatient 
record of the Veteran's June 2000 VA hospital 
admission and treatment should be associated with 
the claims file.  Records requested should 
include pre-admission orders, consent to 
anesthesia, pre-admission physician orders, along 
with any other documentation regarding 
information the Veteran was provided prior to 
surgery.  The pre-admission history and physical 
admission history and physical and/or admission 
history and physical examination reports should 
be requested.  Pharmacy records, including pre-
admission medications list, should be requested.   

In particular, both handwritten records and 
computerized records should be sought.

3.  AFTER all records described above have been 
obtained, a reviewer should be asked to address 
the following questions:

(a) Is it at least as likely as not, that is, is 
there a 50 percent or greater likelihood, that 
there was a causal relationship between the VA 
treatment rendered in June 2000 and a pulmonary 
embolism diagnosed in July 2000?

(b) Is it at least as likely as not, that is, is 
there a 50 percent or greater likelihood, that 
the Veteran's pulmonary embolism diagnosed in 
July 2000 was an "additional disability" not 
present prior to VA treatment, based on 
consideration of pathology prior to, during, and 
after VA treatment?

(c) Is it at least as likely as not, that is, is 
there a 50 percent or greater likelihood, that a 
pulmonary embolism resulted from incorrect 
administration of anti-coagulant therapy, 
including as due to injection in the arms instead 
of under the skin of the abdomen?

(d) Is it at least as likely as not, that is, is 
there a 50 percent or greater likelihood, that a 
pulmonary embolism the Veteran suffered following 
June 2000 orthopedic surgical procedures was an 
event not reasonably foreseeable?

(e) If a risk of pulmonary embolism was 
reasonably foreseeable, was this risk the type of 
risk that a reasonable health care provider would 
have disclosed in connection with the informed 
consent?

(f) Describe the evidence that VA providers did 
or did not explain the proposed surgical and 
therapeutic course of treatment; the expected 
benefits; reasonably foreseeable associated 
risks, complications, or side effects; reasonable 
and available alternatives; and anticipated 
results if nothing was done.  

(g) Is it at least as likely as not, that is, is 
there a 50 percent or greater likelihood, that VA 
failed to exercise the degree of care that would 
be expected of a reasonable health care provider?

(h) Is it at least as likely as not, that is, is 
there a 50 percent or greater likelihood, that VA 
furnished June 2000 surgical treatment without 
advising the Veteran that there were reasonably 
foreseeable risks?  

(i) Is it at least as likely as not, that is, is 
there a 50 percent or greater likelihood, that VA 
furnished June 2000 surgical treatment without 
advising the Veteran that there was a reasonably 
foreseeable risk of a complications such as 
pulmonary embolism?  

(4).  When all directed development has been 
conducted and the requested records are 
associated with the claims file, readjudicate the 
claims on appeal.  If such action does not 
resolve each issue on appeal, a supplemental 
statement of the case should be issued.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


